Title: To Thomas Jefferson from Martha Jefferson Carr, 5 May 1786
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
May 5th. 1786.

Your letter of Aug. 20. came to hand some time in Feby. and releived me from much anxiety as I had had Alarming accounts of your Ill state of health, and even a report of your Death had prevail’d here. I was sorry to find your spirits ware so much depressed but hope A resignation to the devine will with the assistance of time (that Salve for every Sorrow) will restore your mind to Serennity and chearfullness. I have Intended to pay a visit to  the family at Eppington for a month past, but have been prevented by Mrs. Eppeses attendence on Poor Mrs. Skipwi[th] who has had A long Illness and from the last Account I received am apprehensive she will not recover. Your Dear Girl was well ten days ago, but Such has been my situation that it has never been in my power to see her since I parted with you, tho I promis myself that pleasure as soon as Mrs. Eppes returns home. I hear she is quite averse to going to France and very much afraid they will fool her and carry her there, you may remember her Old phrase.—My gratitude will not suffer me any longer to remain Silent. I must thank you for your goodness to my boys. Heaven grant they may merrit it. Peter had a severe Illness in Willmsburg last fall and for change of Air spent the vacation which took place Immediately after his Illness with us. He seems a good deel pleased with his restoreation to Mr. Maurys favour and his Situation in his family, and left me with many promises of deligence. Dabney is quite well agane.—I have never seen Sam Since I parted with him at Monticello tho I Expect him this summer. His Uncle writes me A favourable account of him. Jenny Cary Injoys a much better state of health than she did some time ago. Her frinds do not seem to be alarm’d at her present situation and there may perhaps be no cause for I have fears that tho her complaints are slight they are such as will at last terminate in a Consumption. I heard from Mr. Bollings family last week. They ware well. They removed last Summer to Chsterfeild. Jack is settle at Fairfeilds and is Marrid to A daughter of the late Colo. William Kennon, with whome I beleive you ware Acquainted. I some time ago came across Mr. Bernerd Moors Bond for the money Ariseing from the Sale of Mr. Carrs Law Books, and as I thought ten or twelve years a sufficient length of time to credit I put it into an Attorneys hands, first to Ask for the Money, and if he could not get it so, then to bring a Sute. His answer is that he has settled it with you. As I am Susspicious that this is only to Shuffle of[f th]e matter shall be glad if you will in your next Satisfy me. You say not a word of your return, shall we ever see you in Virginia agane. Adieu my Dear Brother and beleive me to be Yours Affectionately

M Carr

